Citation Nr: 1018940	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.  

2.  Entitlement to a higher initial disability rating than 20 
percent for service-connected peptic ulcer disease. 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to 
August 1985, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The Veteran testified at a Board personal hearing in Manila 
in July 2009.  A transcript of that hearing is of record.  In 
October 2009, the Board remanded the case for further VA 
examination.  Those examinations were conducted, the claims 
were readjudicated, and the case was returned to the Board.  

The issue of entitlement to service connection for diabetes 
mellitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Because the Board does not have jurisdiction over this issue, 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

Peptic ulcer disease has not for any time during the initial 
rating period manifested or more nearly approximated 
moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent disabling for peptic ulcer disease have not been met 
for any period of initial rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.3, 4.7, 4.114, Diagnostic Code 7305 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The record shows that through VCAA letters dated July 2006 
and April 2008 the Veteran was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal, including downstream questions of rating 
and effective dates.  This appeal arises from disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  
  
The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case, and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c).  

This case was remanded specifically to afford the Veteran a 
VA examination of his service-connected peptic ulcer disease.  
The Veteran was afforded a VA compensation examination in 
January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Given that the claims file was reviewed by 
the examiner, the report includes a history, the examination 
report sets forth detailed examination findings in a manner 
which allows for informed appellate review under applicable 
VA laws and regulations, and the examiner offered opinions 
requested and provided bases for the opinions, the Board 
finds the examination to be adequate for purposes of rating 
the service-connected peptic ulcer disease.  Thus, the Board 
finds that a further examination is not necessary to decide 
the issue of initial rating for peptic ulcer disease.  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Initial Rating of Peptic Ulcer Disease

The present appeal involves the Veteran's claim that the 
severity of his service-connected peptic ulcer disease 
warrants a higher initial disability rating.  Where, as in 
the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The Veteran's service-connected peptic ulcer disease has been 
initially rated by the RO under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 for a duodenal ulcer.  In this 
case, the initial rating period is from June 2006. 

Diagnostic Code 7305 provides a 60 percent rating for severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Moderately 
severe duodenal ulcer, which is less than severe, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year, warrants a 
40 percent disability rating.  Moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent disability 
rating.  Mild duodenal ulcer with recurring symptoms once or 
twice yearly warrants a 10 percent disability rating.  
38 C.F.R. § 4.114.

In this case, the Veteran was afforded a VA examination in 
March 2007, at which the Veteran reported epigastric pain 
that has gotten progressively worse since service, and that 
had been treated with restricted diet and medication.  The 
examiner noted no episodes of incapacitation due to the 
disease and no episodes of abdominal colic, nausea or 
vomiting, or abdominal distention.  The Veteran did report 
weekly gnawing or burning pain lasting between one and two 
hours, but no history of nausea, vomiting, or diarrhea, but 
did report constipation and early satiety.  Upon physical 
examination, the VA examiner noted no signs of malnutrition, 
significant weight loss, or anemia, but found abdominal 
tenderness with normoactive bowel sounds, tympanitic on 
percussion with tender epigastrium, and no rebound 
tenderness.  The examiner diagnosed peptic ulcer disease.  

A December 2008 medical abstract noted on and off attacks of 
abdominal pain attributed to his peptic ulcer disease.  

The Veteran was afforded another VA examination in January 
2010.  At that time, the Veteran reported epigastric pain 
since active service.  He noted daily epigastric pain lasting 
for an hour and relieved by food intake.  The disease was 
noted to be stable and controlled with restricted diet and 
medication.  The examiner noted two to three periods of 
incapacitation due to the peptic ulcer disease each year 
lasting for two days.  The Veteran does experience episodes 
of abdominal colic, nausea or vomiting, and abdominal 
distention, as well as daily gnawing or burning pain.  He 
also noted belching, bloating, diarrhea, early satiety, and 
pain.  The examiner noted a history of melena and hematemesis 
in the 1970s.  The examiner noted no signs of significant 
weight loss or malnutrition and no anemia.  He did find some 
abdominal tenderness.  The examiner diagnosed a duodenal 
ulcer status post hemigastrectomy and vagotomy.  The examiner 
considered the Veteran's ulcer to be moderate in its effect 
on impairment of health.  He noted that the ulcer produced 
severe symptoms two to three times per year, however he noted 
continuous moderate manifestations in the form of early 
satiety, daily epigastric pain, belching, bloating, and 
diarrhea, which requires the use of medications during 
diarrhea episodes.  As the Veteran presented with no anemia 
or weight loss, the disease may not be considered moderately 
severe or severe.

After a review of the evidence, the Board finds that, for the 
entire initial rating period on appeal, the Veteran's 
service-connected peptic ulcer disease has not manifested or 
more nearly approximated moderately severe duodenal ulcer 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year, as 
required for a higher disability rating of 40 percent under 
Diagnostic Code 7305.  38 C.F.R. § 4.114.  To receive a 
disability rating in excess of 20 percent disabling, the 
evidence must show a moderately severe duodenal ulcer with 
impairment of health manifested by anemia and weight loss or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times per year.  The 
VA examiners in March 2007 and January 2010 both noted no 
signs of significant weight loss or malnutrition and no 
anemia.  Additionally, in March 2007 the VA examiner found no 
episodes of incapacitation due to the disease.  In January 
2010, the VA examiner noted two to three periods of 
incapacitation due to the peptic ulcer disease each year 
lasting for two days.  

As the evidence fails to show impairment of health manifested 
by anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times per year, the Board finds that a preponderance 
of the evidence is against the claim for a higher initial 
disability rating than 20 percent for peptic ulcer disease 
for any period of initial rating appeal.  The criteria for an 
initial disability rating in excess of 20 percent disabling 
for peptic ulcer disease have not been met for any period of 
initial rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with early satiety, daily 
epigastric pain, belching, bloating, and diarrhea, which 
requires the use of medications during diarrhea episodes.  
Diagnostic Code 7305 specifically provides schedular rating 
based on epigastric pain, and impairments such as early 
satiety and diarrhea as they would symptoms that manifest in 
anemia or weight loss, and all symptoms are considered based 
on frequency of recurrence, incapacitation, and impairment of 
health.  The Board finds that the Rating Schedule measures 
and contemplates these aspects of his disability, so that 
referral for extraschedular rating is not warranted.  


ORDER

An initial disability rating in excess of 20 percent for 
peptic ulcer disease is denied. 




REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding the issue of entitlement to service 
connection for peripheral neuropathy.  In a July 2009 lay 
statement, the Veteran suggested he may currently have 
diabetes mellitus.  Additionally, a December 2009 lab report 
shows high glucose levels.  The January 2010 VA examiner 
opined that the Veteran's EMG-NCV results supported the 
findings that his present peripheral neuropathy can be 
attributed to a recent metabolic disturbance such as diabetes 
mellitus.  However, the evidence of record fails to show a 
diagnosis of diabetes.  

As the examiner considered the Veteran's peripheral 
neuropathy as due to a metabolic disturbance such as diabetes 
mellitus, which is a herbicide presumptive disease according 
to 38 C.F.R. § 3.397 and 38 C.F.R. § 3.309, the Board finds 
that an examination to determine whether the Veteran 
currently has diabetes mellitus is necessary to decide 
whether entitlement to service connection for peripheral 
neuropathy is warranted.  If diabetes mellitus is shown, the 
evidence would raise the theory of entitlement as secondary 
to the diabetes mellitus.  See 38 C.F.R. § 3.310.

The Board also notes that the October 2009 remand requested 
the VA examiner provide details about the onset of any 
peripheral neuropathy and render an opinion as to whether it 
is at least as likely as not that any currently diagnosed 
peripheral neuropathy had its onset in service or within one 
year of service or whether any peripheral neuropathy was due 
to or aggravated by exposure to herbicides.  In the January 
2010 medical opinion, the VA examiner addressed the aspect of 
exposure to herbicides and noted that the peripheral 
neuropathy could be due to a recent metabolic change.  The 
Board finds this opinion to be ambiguous.  If the Veteran 
does not have diabetes mellitus, the Board requests that the 
examiner again offer an opinion that addresses the onset of 
the Veteran's peripheral neuropathy, and provides a time 
frame and medical explanation for its onset.  



Accordingly, the issue of service connection for peripheral 
neuropathy is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination.  The relevant documents in 
the claims file should be made available 
to and reviewed by the examiner in 
connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  

The examiner should offer a diagnostic 
assessment as to whether the Veteran 
currently has diabetes mellitus.  

If diabetes mellitus is found, the 
examiner should offer an opinion whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's peripheral neuropathy is 
causally related to diabetes mellitus.  

If diabetes mellitus is not found, the 
examiner should opine as to the time frame 
for the onset of the Veteran's peripheral 
neuropathy, and should provide a medical 
explanation as to the underlying cause of 
the disability.  A rationale should be 
provided for all opinions rendered.  

2.  The RO should then review the expanded 
record and determine if service connection 
for peripheral neuropathy may be granted.  
If not, the Veteran should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


